Exhibit 10.2

 

TIME WARNER TELECOM HOLDINGS INC.

 

$200,000,000 of 9¼% SENIOR NOTES DUE 2014

 

PURCHASE AGREEMENT

 

February 3, 2005

 



--------------------------------------------------------------------------------

 

February 3, 2005

 

Morgan Stanley & Co. Incorporated

Lehman Brothers Inc.

Wachovia Capital Markets, LLC

 

c/o Morgan Stanley & Co. Incorporated

     1585 Broadway

     New York, New York 10036

 

Dear Sirs and Mesdames:

 

Time Warner Telecom Holdings Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several purchasers named in Schedule I hereto
(the “Initial Purchasers”) $200,000,000 principal amount of its Senior Notes due
2014 (the “Securities”) to be issued pursuant to the provisions of an Indenture
dated as of the Closing Date (as defined in Section 4 hereof) (the “Indenture”)
among the Company, Time Warner Telecom Inc., the parent of the Company (“TWT
Inc.”), certain subsidiaries of the Company and TWT Inc. listed in Schedule II
hereto (collectively, the “Subsidiary Guarantors” and together with TWT Inc.,
the “Guarantors”) and Wells Fargo Bank, National Association (the “Trustee”).
The obligations of the Company under the Securities and the Indenture will be
unconditionally guaranteed on a senior unsecured basis by the Guarantors
pursuant to the terms of the Indenture (the “Guarantees”).

 

The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”).

 

The Initial Purchasers and their direct and indirect transferees will be
entitled to the benefits of a Registration Rights Agreement dated the Closing
Date among the Company, the Guarantors and the Initial Purchasers (the
“Registration Rights Agreement”).

 

In connection with the sale of the Securities, the Company and the Guarantors
have prepared a preliminary offering memorandum (the “Preliminary Memorandum”)
and will prepare a final offering memorandum (the “Final Memorandum” and, with
the Preliminary Memorandum, each a “Memorandum”) including or incorporating by
reference descriptions of the terms of the Securities, the terms of the
offerings and a description of the Company and the Guarantors. As used herein,
the term “Memorandum” shall include in each case the documents incorporated by
reference therein. The terms “supplement”, “amendment” and “amend” as used
herein with respect to a Memorandum shall include all documents deemed to be
incorporated by reference in the Preliminary Memorandum or Final Memorandum that
are filed subsequent to the date of such Memorandum with the Securities and
Exchange Commission (the “Commission”) pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).

 

-2-



--------------------------------------------------------------------------------

1. Representations and Warranties. Each of the Company and the Guarantors,
jointly and severally, represents and warrants to, and agrees with, you that:

 

(a) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in either Memorandum complied or will comply when
so filed in all material respects with the Exchange Act and the applicable rules
and regulations of the Commission thereunder and (ii) the Preliminary Memorandum
does not contain and the Final Memorandum, in the form used by the Initial
Purchasers to confirm sales and on the Closing Date, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this paragraph do not apply to statements or omissions in either Memorandum
based upon information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through you expressly for use
therein.

 

(b) Each of the Company and TWT Inc. has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in each Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on TWT Inc. and its
subsidiaries, taken as a whole. For the purpose of this Agreement, the term
“subsidiary” refers to all direct and indirect subsidiaries.

 

(c) Each subsidiary of TWT Inc. (other than the Company) has been duly
incorporated or, in the case of partnerships or limited liability companies,
duly organized, is validly existing as a corporation, a partnership or a limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its incorporation or organization, has the corporate power or
power as a partnership or limited liability company, as applicable and authority
to own its property and to conduct its business as described in each Memorandum
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on TWT Inc. and its subsidiaries, taken as a whole; all of the issued shares of
capital stock of each subsidiary of TWT Inc. that is a corporation have been
duly and validly authorized and issued, are fully paid and non-assessable and
are owned directly or indirectly by TWT Inc. and the Company, free and clear of
any security interest, mortgage, pledge, lien, encumbrance or claim
(collectively, “Liens”), except for the Liens expressly permitted under the
Indenture (“Permitted Liens”), and all of the partnership interests and
membership interests in each subsidiary of TWT Inc. that is a partnership or a
limited liability company, as the case may be, are owned directly or indirectly
by TWT Inc. and the Company, free and clear of all Liens, except for Permitted
Liens.

 

-3-



--------------------------------------------------------------------------------

(d) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors.

 

(e) The Securities have been duly authorized by the Company and, when executed
and authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of this Agreement, will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and general
principles of equity, and will be entitled to the benefits of the Indenture and
the Registration Rights Agreement.

 

(f) The Guarantees have been duly authorized by each of the Guarantors and, when
executed and delivered by each Guarantor, will be valid and binding obligations
of such Guarantor, enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general principles of equity, and will be entitled to the benefits
of the Indenture and the Registration Rights Agreement.

 

(g) The Indenture has been duly authorized and, when executed and delivered by
the Company and each Guarantor, will be a valid and binding agreement of the
Company and each Guarantor, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general principles of equity.

 

(h) The Registration Rights Agreement has been duly authorized and, when
executed and delivered by the Company and each Guarantor, will be a valid and
binding agreement of the Company and each Guarantor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity and
except as rights to indemnification and contribution under the Registration
Rights Agreement may be limited under applicable law.

 

(i) The execution and delivery by the Company and each Guarantor of, and the
performance by the Company and each Guarantor of its obligations under, this
Agreement, the Indenture, the Registration Rights Agreement, the Securities (in
the case of the Company), and the Guarantees (in the case of the Guarantors)
will not contravene any provision of applicable law or the certificate of
incorporation or by-laws of TWT Inc. or any of its subsidiaries or any agreement
or other instrument binding upon TWT Inc. or any of its subsidiaries that is
material to TWT Inc. and its subsidiaries, taken as a whole (including, without
limitation, all agreements and indentures listed as Exhibits to TWT Inc.’s
Annual Report on Form 10-K for its fiscal year ended December 31, 2003), or any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over TWT Inc. or any of its subsidiaries, and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by the Company or each Guarantor of its
obligations under this Agreement, the Indenture, the Registration Rights
Agreement, the Securities (in the case of the Company) or the Guarantees (in the
case of the Guarantors), except (1) such as may be

 

-4-



--------------------------------------------------------------------------------

required by the securities or Blue Sky laws of the various states in connection
with the offer and sale of the Securities, (2) by Federal and state securities
laws with respect to the Company’s and each Guarantor’s obligations under the
Registration Rights Agreement, (3) as set forth in the Memorandum (4) such other
consents and approvals as shall have been obtained on or prior to the date of
this Agreement and (5) regulatory approvals required in connection with the
provision of Guarantees by certain Subsidiary Guarantors. The Company has filed
with the Commission all exhibits required to be filed pursuant to Item 601 of
Regulation S-K.

 

(j) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of TWT Inc. and its
subsidiaries, taken as a whole, from that set forth in the Memorandum.

 

(k) There are no legal or governmental proceedings pending or, to the knowledge
of the Company, threatened to which TWT Inc. or any of its subsidiaries is a
party or to which any of the properties of TWT Inc. or any of its subsidiaries
is subject other than proceedings accurately described in all material respects
in each Memorandum and proceedings that would not have a material adverse effect
on TWT Inc. and its subsidiaries, taken as a whole, or on the power or ability
of the Company or the Guarantors to perform their obligations under this
Agreement, the Indenture, the Registration Rights Agreement, the Securities (in
the case of the Company) or the Guarantees (in the case of the Guarantors) or to
consummate the transactions contemplated by the Memorandum.

 

(l) TWT Inc. and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on TWT Inc. and its
subsidiaries, taken as a whole.

 

(m) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a material adverse effect on TWT Inc. and its subsidiaries,
taken as a whole.

 

(n) Neither the Company nor any Guarantor is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Memorandum neither the Company nor any Guarantor will be
required to register

 

-5-



--------------------------------------------------------------------------------

as, an “investment company” as such term is defined in the Investment Company
Act of 1940, as amended.

 

(o) Neither the Company, any Guarantor nor any affiliate (as defined in Rule
501(b) of Regulation D under the Securities Act, an “Affiliate”) of the Company
or any Guarantor has directly, or through any agent, (i) sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the sale of
the Securities in a manner that would require the registration under the
Securities Act of the Securities or (ii) engaged in any form of general
solicitation or general advertising in connection with the offering of the
Securities (as those terms are used in Regulation D under the Securities Act),
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act; provided, however, that, in each case, no such
representation or warranty is made by the Company or any Guarantor with respect
to any actions taken by the Initial Purchasers.

 

(p) None of the Company, any Guarantor, their Affiliates or any person acting on
its or their behalf has engaged or will engage in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities and the
Company, each Guarantor and their Affiliates and any person acting on its or
their behalf have complied and will comply with the offering restrictions
requirement of Regulation S, except no representation, warranty or agreement is
made by the Company or any Guarantor in this paragraph with respect to the
Initial Purchasers.

 

(q) Assuming that the representations and warranties of the Initial Purchasers
in Section 7 are true, correct and complete and assuming compliance by the
Initial Purchasers with their covenants in Section 7, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers in the manner contemplated by this Agreement to register the
Securities or the Guarantees under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

 

(r) The Securities and the Guarantees satisfy the requirements set forth in Rule
144A(d)(3) under the Securities Act.

 

(s) The Securities and the Guarantees conform in all material respects to the
description thereof contained in the Memorandum under the heading “Description
of Notes.”

 

(t) Subsequent to the respective dates as of which information is given in the
Memorandum, (i) TWT Inc. and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction not in the ordinary course of business; (ii) TWT Inc. and its
subsidiaries have not purchased any of its outstanding capital stock, nor has
TWT Inc. or the Company declared, paid or otherwise made any dividend or
distribution of any kind on its capital stock other than ordinary and customary
dividends; and (iii) there has not been any material change in the capital
stock, short-term debt or long-term debt of TWT Inc. and its subsidiaries, taken
as a whole, except in each case as set forth or described in the Memorandum.

 

-6-



--------------------------------------------------------------------------------

(u) TWT Inc. and its subsidiaries have good and marketable title in fee simple
to all real property and good marketable title to all personal property owned by
them, in each case free and clear of all liens, encumbrances and defects except
for Permitted Liens or such as are described in the Memorandum or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by TWT Inc. and its subsidiaries
or such as do not, singly or in the aggregate, have or could not result in a
material adverse effect on TWT Inc. and its subsidiaries, taken as a whole; and
any real property and buildings held under lease by TWT Inc. and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as do not interfere with the use made and proposed to be
made of such property and buildings by TWT Inc. and its subsidiaries or such as
do not, singly or in the aggregate, have or could not result in a material
adverse effect on TWT Inc. and its subsidiaries, taken as a whole, in each case
except as described in the Memorandum.

 

(v) Except as set forth in the Memorandum, TWT Inc. and its subsidiaries own or
possess, or can acquire on reasonable terms, all patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names, currently employed by
them in connection with the business now operated by them, except where the
failure to own or possess or to have the right to acquire any of the foregoing,
singly or in the aggregate, does not have a material adverse effect on TWT Inc.
and its subsidiaries, taken as a whole, and neither TWT Inc. nor any of its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a material adverse effect on TWT Inc. and its subsidiaries, taken as
a whole.

 

(w) No labor dispute with the employees of TWT Inc. or any of its subsidiaries
exists, except as described in the Memorandum, or, to the knowledge of the
Company, is imminent, except for disputes that do not or would not have a
material adverse effect on TWT Inc. and its subsidiaries taken as a whole; and
the Company is not aware of any existing, threatened or imminent labor
disturbance by the employees of any of its principal suppliers or contractors
that could have a material adverse effect on TWT Inc. and its subsidiaries,
taken as a whole.

 

(x) TWT Inc. and its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged; and
neither TWT Inc. nor any of its subsidiaries has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a material
adverse effect on TWT Inc. and its subsidiaries, taken as a whole, except as
described in the Memorandum.

 

(y) TWT Inc. and its subsidiaries possess all permits, licenses, rights of way,
approvals, consents and other authorizations issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies (including the Federal
Communications

 

-7-



--------------------------------------------------------------------------------

Commission (the “FCC”), the public utilities commission, or any equivalent body,
of each state in which TWT Inc. and its subsidiaries do business and any other
relevant state or local governmental department, commission, board, bureau,
agency, court or other authority thereof (the “Local Authorities”)) required for
the conduct of the telecommunications business now operated by TWT Inc. and its
subsidiaries (collectively, the “Governmental Licenses”), except where the
failure to possess any such Governmental Licenses would not, singly or in the
aggregate, have a material adverse effect on TWT Inc. and its subsidiaries,
taken as a whole; TWT Inc. and its subsidiaries are in compliance with the terms
and conditions of all such Governmental Licenses, except where the failure so to
comply would not, singly or in the aggregate, have a material adverse effect on
TWT Inc. and its subsidiaries, taken as a whole; all of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not, singly or in the aggregate, have a material
adverse effect on TWT Inc. and its subsidiaries, taken as a whole; there is no
outstanding adverse judgment, decree or order that has been issued by the FCC or
any of the Local Authorities against TWT Inc. or any of its subsidiaries and
which, singly or in the aggregate, would have a material adverse effect on TWT
Inc. and its subsidiaries, taken as a whole; and neither TWT Inc. nor any of its
subsidiaries has received any notice of or is aware of proceedings relating to
the revocation or modification of any such Governmental Licenses or, except as
set forth in the Memorandum, that would otherwise affect the operations of TWT
Inc. or its subsidiaries and which, singly or in the aggregate, would have a
material adverse effect on TWT Inc. and its subsidiaries, taken as a whole.

 

(z) TWT Inc. and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Securities set forth in Schedule I
hereto opposite its name at a purchase price of 98.50% of the principal amount
thereof (the “Purchase Price”).

 

The Company and each Guarantor hereby agree that, without the prior written
consent of Morgan Stanley & Co. Incorporated on behalf of the Initial
Purchasers, it will not, during the period beginning on the date hereof and
continuing to and including the Closing Date, offer, sell, contract to sell or
otherwise dispose of any debt of the Company or any of the Guarantors or
warrants to purchase debt of the Company or any of the Guarantors substantially
similar to the Securities (other than the sale of the Securities under this
Agreement.)

 

-8-



--------------------------------------------------------------------------------

3. Terms of Offering. You have advised the Company and the Guarantors that the
Initial Purchasers will make an offering of the Securities purchased by the
Initial Purchasers hereunder on the terms to be set forth in this Agreement and
the Memorandum, as soon as practicable after this Agreement is entered into as
in your judgment is advisable.

 

4. Payment and Delivery. Payment for the Securities shall be made to the Company
in Federal or other funds immediately available in New York City against
delivery of such Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on February 9, 2005. The time and
date of such payment are hereinafter referred to as the “Closing Date.”

 

Certificates for the Securities shall be in definitive form or global form, as
specified by Morgan Stanley & Co. Incorporated, and registered in such names and
in such denominations as Morgan Stanley & Co. Incorporated shall request in
writing not later than one full business day prior to the Closing Date. The
certificates evidencing the Securities shall be delivered to you on the Closing
Date for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Securities to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor.

 

5. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Securities on the Closing
Date are subject to the following conditions:

 

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

 

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of TWT Inc.’s or the Company’s securities by any
“nationally recognized statistical rating organization,” as such term is defined
for purposes of Rule 436(g)(2) under the Securities Act; and

 

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of TWT Inc. and its subsidiaries, taken as a
whole, from that set forth in the Memorandum (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Memorandum.

 

(b) The Initial Purchasers shall have received on the Closing Date (i) a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect set forth in Section 5(a)(i) and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and the Company has complied with all of
the agreements and satisfied all of the conditions on its part to be performed
or satisfied hereunder on or before the

 

-9-



--------------------------------------------------------------------------------

Closing Date; and (ii) a certificate, dated the Closing Date and signed by an
executive officer of each Guarantor, to the effect set forth in Section 5(a)(i)
and to the effect that the representations and warranties of such Guarantor
contained in this Agreement are true and correct as of the Closing Date and such
Guarantor has complied with all of the agreements and satisfied all of the
conditions on its part to be performed or satisfied hereunder on or before the
Closing Date.

 

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

(c) The Initial Purchasers shall have received on the Closing Date an opinion of
Faegre & Benson LLP, outside counsel for the Company and the Guarantors, dated
the Closing Date, to the effect that:

 

(i) Each of the Company and TWT Inc. has been duly incorporated, and, based
solely on a certificate of good standing from the Secretary of State of the
State of Delaware, is a corporation validly existing and in good standing under
the laws of the State of Delaware, with full corporate power and authority to
conduct its business as described in the Memorandum;

 

(ii) to such counsel’s knowledge, (A) there are not any pending or threatened
governmental proceedings before any court or governmental agency or authority or
any arbitrator to which TWT Inc. or any of its subsidiaries is a party or to
which any of the properties of TWT Inc. or any of its subsidiaries is subject of
a character required to be disclosed in the Memorandum which are not disclosed
as required, and (B) there is no contract, indenture, mortgage, loan agreement,
note, lease or other document of a character required to be described in the
Memorandum which is not described as required;

 

(iii) the Securities conform in all material respects to the description thereof
contained in the Memorandum; the Securities have been duly authorized by the
Company and, when executed and authenticated in accordance with the provisions
of the Indenture and delivered to and paid for by the Initial Purchasers in
accordance with the terms of the Purchase Agreement, will constitute legal,
valid and binding obligations of the Company, entitled to the benefits of the
Indenture and the Registration Rights Agreement, and enforceable against the
Company in accordance with their terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws affecting creditors’ rights generally and general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealings, regardless of whether in a proceeding in equity or at
law);

 

(iv) the Guarantees conform in all material respects to the description thereof
contained in the Memorandum; the Guarantees have been duly authorized by the
Guarantors and, when executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms of the Purchase Agreement, will
constitute legal, valid and binding obligations of each Guarantor, entitled to
the benefits of the

 

-10-



--------------------------------------------------------------------------------

Indenture and the Registration Rights Agreement, and enforceable against the
Guarantors in accordance with their terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws affecting creditors’ rights generally and general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealings, regardless of whether in a proceeding in equity or at
law);

 

(v) each of the Indenture and the Registration Rights Agreement has been duly
authorized, executed and delivered by, and constitutes a legal, valid and
binding obligation of, the Company and each Guarantor, enforceable in accordance
with its terms (subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar laws affecting creditors’
rights generally and general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealings, regardless of whether in a proceeding in equity or at law, and subject
to rights to indemnification and contribution under the Registration Rights
Agreement as may be limited under applicable law);

 

(vi) the Purchase Agreement has been duly authorized, executed and delivered by
the Company and each Guarantor;

 

(vii) the execution and delivery by the Company and each Guarantor of, and the
performance by the Company and each Guarantor of their obligations under, this
Agreement, the Indenture, the Registration Rights Agreement, the Securities (in
the case of the Company) and the Guarantees (in the case of the Guarantors) will
not contravene any provision of applicable law or the certificate of
incorporation or by-laws of TWT Inc. or its subsidiaries or, to such counsel’s
knowledge, any judgment, order or decree of any governmental body, agency or
court having jurisdiction over TWT Inc. or its subsidiaries, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company and each Guarantor
of their obligations under this Agreement, the Indenture, the Registration
Rights Agreement, the Securities (in the case of the Company) or the Guarantees
(in the case of the Guarantors), except such as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Securities and by Federal and state securities laws with respect
to the Company’s and the Guarantors’ obligations under the Registration Rights
Agreement and except for such as may be required by the FCC or Local
Authorities, as to which such counsel expresses no opinion;

 

(viii) the statements made in the Memorandum under the captions, “Description of
Notes,” “Description of Certain Indebtedness,” “Notice to Investors” and
“Certain Material United States Federal Tax Considerations” in each case insofar
as such statements constitute summaries of the legal matters, documents or
proceedings referred to therein, fairly present the information called for with
respect to such legal matters, documents and proceedings and fairly summarize
the matters referred to therein;

 

-11-



--------------------------------------------------------------------------------

(ix) neither the Company nor the Guarantors are, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Memorandum, will be required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended;

 

(x) assuming (i) the accuracy of, and compliance with, the representations,
warranties and covenants of the Company and each Guarantor in Sections 1 and 6
of this Agreement and (ii) the accuracy of, and compliance with the
representations, warranties and covenants of each Initial Purchaser in Section 7
of this Agreement, it is not necessary in connection with the offer, sale and
delivery of the Securities in the manner contemplated by this Agreement and the
Memorandum to register the Securities or the Guarantees under the Securities Act
or to qualify the Indenture under the Trust Indenture Act of 1939, as amended,
it being understood that no opinion is expressed as to any subsequent resale of
any Securities;

 

(xi) to such counsel’s knowledge, there are no statutes or regulations (other
than federal, state or local telecommunications statutes or regulations as to
which such counsel expresses no opinion) that are required to be disclosed in
the Memorandum that are not adequately disclosed as required; and

 

(xii) the execution and delivery by the Company and each Guarantor of, and the
performance by the Company and each Guarantor of their obligations under, this
Agreement, the Registration Rights Agreement, the Indenture, the Securities, the
Guarantees will not contravene any agreement or other instrument known to such
counsel that is binding upon TWT Inc. or any of its subsidiaries that is
material to TWT Inc. and its subsidiaries taken as a whole (including, without
limitation, all agreements and indentures listed as Exhibits to TWT Inc.’s
Annual Report on Form 10-K for its fiscal year ended December 31, 2003).

 

Such opinion shall be rendered to the Initial Purchasers at the request of the
Company and each Guarantor and shall so state therein.

 

(d) The Initial Purchasers shall have received on the Closing Date a statement
of Faegre & Benson LLP, outside counsel for the Company and each Guarantor,
dated the Closing Date, to the effect that:

 

Although such counsel has made certain inquiries and investigations in
connection with the preparation of the Memorandum, the limitations inherent in
the role of outside counsel are such that such counsel cannot and does not
assume any responsibility, implicitly or explicitly, for the accuracy, fairness
or completeness of the statements contained or incorporated by reference in the
Memorandum, except insofar as such statements relate to such counsel and except
to the extent set forth in paragraph (viii) of such counsel’s opinion to you
dated the Closing Date. Subject to the foregoing, such counsel hereby advises
you that such counsel’s work in connection with this matter did not disclose any
information that gave such counsel reason to believe that (i) the Final
Memorandum, as of its date and as of the date hereof, included or includes an
untrue

 

-12-



--------------------------------------------------------------------------------

statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (in each case except for the financial
statements and other information of a statistical, accounting or financial
nature included or incorporated by reference therein as to which such counsel
does not express any view) or that (ii) each document filed pursuant to the
Exchange Act and incorporated by reference in the Final Memorandum (except for
the financial statements and other information of a statistical, accounting or
financial nature included therein, as to which such counsel need not express any
belief), on the date such document was filed with the Commission, did not comply
as to form in all material respects with the requirements of the Exchange Act
and the applicable rules and regulations of the Commission thereunder.

 

(e) The Initial Purchasers shall have received on the Closing Date an opinion of
Paul B. Jones, Esq., Senior Vice President and General Counsel to TWT Inc. and
its subsidiaries, dated the Closing Date, to the effect that:

 

(i) each of the Company and TWT Inc. has been duly incorporated and is validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its property and to conduct its business as
described in the Memorandum;

 

(ii) each of the Company and TWT Inc. is duly qualified to transact business and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on TWT Inc. and its subsidiaries, taken as a whole;

 

(iii) each subsidiary of TWT Inc. (other than the Company) has been duly
incorporated or, in the case of partnerships or limited liability companies,
duly organized, is validly existing as a corporation, a partnership or a limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its incorporation or organization, as the case may be, has the
power and authority to own its property and to conduct its business as described
in the Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on TWT Inc. and its subsidiaries, taken as a whole;

 

(iv) except as otherwise disclosed in the Memorandum, all of the issued shares
of capital stock of each subsidiary of TWT Inc. that is a corporation have been
duly and validly authorized and issued, are fully paid and non-assessable and
are owned directly by TWT Inc. and the Company free and clear of all Liens other
than the Liens expressly permitted under the Indenture; and all of the
partnership interests and membership interests in each subsidiary of TWT Inc.
that is a partnership or limited liability company, are owned directly by TWT

 

-13-



--------------------------------------------------------------------------------

Inc. and the Company free and clear of all Liens other than the Liens expressly
permitted under the Indenture;

 

(v) the statements contained in the Memorandum under the captions “Risk Factors
– Several customers account for a significant portion of our revenue, and some
of our customer agreements may not continue due to bankruptcies, consolidation
or other factors,” “Risk Factors – We have experienced reductions in switched
access and reciprocal compensation revenues as a result of regulatory rate
reform, and may experience further such reductions in the future” “Risk Factors
– We may be adversely affected by changes in the regulation of special access
services,” “Risk Factors – We must obtain access to rights-of-way and pole
attachments on reasonable terms and conditions,” “Risk Factors – We are
controlled by the Class B Stockholders,” “Risk Factors – Time Warner Inc. can
sell control of us at any time, and sales by the Class B stockholders could
adversely affect us,” “Risk Factors – Each of the Class B stockholders has veto
rights over certain actions,” and “Risk Factors – The Company’s revolving credit
facility and the indentures relating to the outstanding 2014 notes, the
Company’s second priority senior secured floating rate notes, the notes, and the
Parent Company’s 9¾% senior notes and 10 1/8% senior notes contain restrictive
covenants that may limit our flexibility, and breach of those covenants may
cause us to be in default under those agreements”; and except as updated in the
Memorandum or in any later document incorporated by reference into the
Memorandum in TWT Inc.’s Annual Report on Form 10-K for the year ended December
31, 2003 under the captions “Item 1. Business—Limitation on Residential and
Content Services,” “Item 1. Business—Competition,” “Item 1. Business—Government
Regulation,” “Item 1. Business—Risk Factors—Several customers account for a
significant proportion of our revenue, and some of our customer agreements may
not continue due to bankruptcies or other factors,” “Item 1. Business—Risk
Factors—We depend on Time Warner Cable’s and Bright House Network, LLC’s
permits, licenses and rights-of-way,” “Item 1. Business—Risk Factors—We are
controlled by the Class B stockholders,” “Item 1. Business—Risk Factors—Each of
the Class B Stockholders has veto rights over certain actions,” “Item 1.
Business—Risk Factors—Time Warner Inc. can sell control of us at any time, and
sales by the Class B Stockholders could adversely affect us,” “Item 1.
Business—Risk Factors—We have experienced reductions in switched access and
reciprocal compensation revenue as a result of regulatory rate reform,” “Item 1.
Business—Risk Factors—We depend on governmental and other authorizations,” “Item
3. Business—Legal Proceedings” and “Item 13. Certain Relationships and Related
Transactions” and except as updated in the Memorandum or in any later document
incorporated by reference in the Memorandum, in TWT Inc.’s definitive proxy
statement for TWT Inc.’s Annual Meeting of Shareholders held on June 3, 2004 as
filed with the SEC under the caption “Certain Relationships and Related
Transactions,” in each case insofar as such statements constitute a summary of
the legal or regulatory matters or legal or regulatory proceedings referred to
therein, are correct in all material respects and do not omit a material fact
necessary to make the statements contained therein not misleading;

 

-14-



--------------------------------------------------------------------------------

(vi) to such counsel’s knowledge, the Company and each Guarantor possesses the
governmental licenses required by federal or state telecommunications regulatory
bodies necessary for the Company’s and such Guarantor’s existing services (the
“Communications Licenses”) and the Company and each Guarantor is in compliance
with the terms and conditions of all such Communications Licenses, except where
the failure to so comply would not, singly or in the aggregate, have a material
adverse effect on TWT Inc. and its subsidiaries, taken as a whole, and such
Communications Licenses are valid and in full force and effect, except where the
invalidity of such Communications Licenses or the failure of such Communications
Licenses to be in full force and effect would not have a material adverse effect
on TWT Inc. and its subsidiaries, taken as a whole;

 

(vii) there is no outstanding adverse judgment, decree or order that has been
issued by the FCC or any state telecommunications regulatory body against TWT
Inc. and its subsidiaries which, singly or in the aggregate, would have a
material adverse effect on TWT Inc. and its subsidiaries, taken as a whole; and,
to the best of such counsel’s knowledge, neither TWT Inc. nor any of its
subsidiaries is the object of, or threatened by, any proceedings relating to the
revocation or modification of any such Communications Licenses or, except as set
forth in the Memorandum, that would otherwise adversely affect the operation of
the Company or any Guarantor, which, singly or in the aggregate, would have a
material adverse effect on TWT Inc. and it subsidiaries, taken as a whole;

 

(viii) the execution, delivery and performance of the Purchase Agreement, the
Indenture, the Registration Rights Agreement, the Guarantees, the consummation
of the transactions contemplated in the Purchase Agreement, the issuance and
sale of the Securities, and the use of proceeds from the sale of the Securities
to the extent expressly described in the Memorandum under the caption “Use of
Proceeds,” and compliance by the Company and TWT Inc. with their obligations
under the Purchase Agreement, the Registration Rights Agreement, the Indenture,
the Securities and the Guarantees do not and will not, whether with or without
the giving of notice or lapse of time or both, result in any violation of any
applicable law, statute, rule, regulation, judgment, order, writ or decree,
known to such counsel, of any federal or state telecommunications regulatory
body having jurisdiction over the Company or TWT Inc. except for such violations
that would not have a material adverse effect on TWT Inc. and its subsidiaries,
taken as a whole;

 

(ix) the execution, delivery and performance of the Indenture, the Guarantees
and compliance by each Subsidiary Guarantor with its obligations under the
Indenture, the Securities and the Guarantees do not and will not, whether with
or without the giving of notice or lapse of time or both, result in any
violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree, known to such counsel, of any federal or state
telecommunications regulatory body having jurisdiction over each Subsidiary
Guarantor or any of its assets or operations except for such violations that
would not have a material

 

-15-



--------------------------------------------------------------------------------

adverse effect on TWT Inc. and its subsidiaries, taken as a whole; provided that
such counsel may qualify such opinion with respect to the Subsidiary Guarantors
in those states set forth in an appendix to his opinion for which regulatory
approval is required in connection with the transactions contemplated by this
Agreement;

 

(x) to such counsel’s knowledge, there are no telecommunications statutes or
regulations that are required to be described in the Memorandum that are not
described as required; and

 

(xi) the execution and delivery by the Company and each Guarantor of, and the
performance by the Company and each Guarantor of their obligations under, this
Agreement, the Registration Rights Agreement, the Indenture, the Securities, and
the Guarantees will not contravene any agreement or other instrument binding
upon TWT Inc. or any of its subsidiaries that is material to TWT Inc. and its
subsidiaries taken as a whole (including, without limitation, all agreements and
indentures listed as Exhibits to TWT Inc.’s Annual Report on Form 10-K for its
fiscal year ended December 31, 2003).

 

In rendering opinion (ix) above, the General Counsel may rely, as to matters
involving the application of the laws of Arizona, California, Colorado, Florida,
Georgia, Hawaii, Idaho, Illinois, Indiana, Kentucky, Minnesota, Mississippi, New
Jersey, New Mexico, New York, North Carolina, Ohio, Oregon, South Carolina,
Tennessee, Texas, Utah, Washington and Wisconsin upon the opinions of special
counsel to TWT Inc., the Company or the Subsidiary Guarantors (as the case may
be) (which opinions shall be dated, addressed and furnished to the General
Counsel on the Closing Date and shall be satisfactory in form and substance to
counsel for the Initial Purchasers, provided that the General Counsel shall
state that opinion (vi) above is subject to the qualifications set forth in such
opinions of special counsel and provided further that the General Counsel shall
state in his opinion that he believes that he is justified in relying upon such
opinions). The General Counsel shall furnish a copy of such special counsel
opinions to counsel for the Initial Purchasers (who shall not be entitled to
rely thereon).

 

(f) The Initial Purchasers shall have received on the Closing Date an opinion of
Shearman & Sterling LLP, counsel for the Initial Purchasers, dated the Closing
Date in form and substance satisfactory to you.

 

(g) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
Ernst & Young, LLP, independent registered public accountants to TWT Inc. and
its subsidiaries containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.

 

-16-



--------------------------------------------------------------------------------

(h) The Securities shall have been designated PORTAL securities in accordance
with the rules and regulations adopted by National Association of Securities
Dealers, Inc. relating to trading in the PORTAL Market.

 

(i) At or prior to the Closing Date, (i) the Company, each Guarantor and the
Trustee shall have executed and delivered the Indenture, and (ii) the Company
and each Guarantor shall have executed and delivered the Registration Rights
Agreement to the Initial Purchasers.

 

(j) The Initial Purchasers shall have received such other documents and
certificates as are reasonably requested by you or your counsel.

 

6. Covenants of the Company and the Guarantors. In further consideration of the
agreements of the Initial Purchasers contained in this Agreement, each of the
Company and the Guarantors, jointly and severally, covenants with each Initial
Purchaser as follows:

 

(a) To furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section 6(c), as many copies of the Final
Memorandum, any documents incorporated by reference therein and any supplements
and amendments thereto as you may reasonably request.

 

(b) Before amending or supplementing either Memorandum, to furnish to you a copy
of each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which you reasonably object.

 

(c) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

 

(d) To endeavor to qualify the Securities and the Guarantees for offer and sale
under the securities or Blue Sky laws of such jurisdictions as you shall
reasonably request; provided that, in connection therewith, the Company shall
not be required to qualify as a foreign corporation or to file a general consent
to service of process in any jurisdiction.

 

(e) To make generally available to the Company’s security holders and to you as
soon as practicable an earning statement of the Company and its subsidiaries
that

 

-17-



--------------------------------------------------------------------------------

satisfies the provisions of Section 11(a) of the Securities Act and the rules
and regulations of the Commission thereunder (including, at the option of the
Company, Rule 158).

 

(f) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s and the
Guarantors’ counsel and the Company’s and the Guarantors’ accountants in
connection with the issuance and sale of the Securities and all other fees or
expenses in connection with the preparation of each Memorandum and all
amendments and supplements thereto, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchasers, in
the quantities herein above specified, (ii) all costs and expenses related to
the transfer and delivery of the Securities to the Initial Purchasers, including
any transfer or other taxes payable thereon, (iii) the cost of printing or
producing any Blue Sky or legal investment memorandum in connection with the
offer and sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities and the Guarantees for offer
and sale under state securities laws as provided in Section 6(d) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection with such qualification and in connection
with the Blue Sky or legal investment memorandum, (iv) any fees charged by
rating agencies for the rating of the Securities and the Guarantees, (v) the
fees and expenses, if any, incurred in connection with the admission of the
Securities for trading in PORTAL or any appropriate market system, (vi) the
costs and charges of the Trustee and any transfer agent, registrar or
depositary, (vii) the cost of the preparation, issuance and delivery of the
Securities, (viii) the costs and expenses of the Company and the Guarantors
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company, the
Guarantors and any such consultants, and the cost of any aircraft chartered in
connection with the road show, (ix) all of the Initial Purchasers’ reasonable
costs and expenses, including but not limited to transfer taxes payable on
resale of any of the Securities by them, and any advertising expenses connected
with the offers they make (provided, however, that the fees and disbursements of
counsel to the Initial Purchasers shall be borne by the Initial Purchasers), and
(x) all other costs and expenses incident to the performance of the obligations
of the Company and the Guarantors hereunder for which provision is not otherwise
made in this Section. It is understood that the Initial Purchasers shall pay 50%
of the aggregate amount of all road show expenses, unless this Agreement is
terminated in the manner set forth in the last paragraph of Section 10, in which
case the Company shall pay 100% of the aggregate amount of all road show
expenses.

 

(g) Neither the Company, the Guarantors nor any Affiliate will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in the Securities Act) which could be integrated with the sale of
the Securities in a manner

 

-18-



--------------------------------------------------------------------------------

which would require the registration under the Securities Act of the Securities
or the Guarantees.

 

(h) Not to solicit any offer to buy or offer or sell the Securities by means of
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

 

(i) While any of the Securities remain “restricted securities” within the
meaning of the Securities Act, to make available, upon request, to any seller of
such Securities the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.

 

(j) To use its best efforts to permit the Securities to be designated PORTAL
securities in accordance with the rules and regulations adopted by the National
Association of Securities Dealers, Inc. relating to trading in the PORTAL
Market.

 

(k) None of the Company, the Guarantors, their Affiliates or any person acting
on its or their behalf (other than the Initial Purchasers) will engage in any
directed selling efforts (as that term is defined in Regulation S) with respect
to the Securities, and the Company, the Guarantors and their Affiliates and each
person acting on its or their behalf (other than the Initial Purchasers) will
comply with the offering restrictions requirement of Regulation S.

 

(l) During the period of two years after the Closing Date, the Company and the
Guarantors will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.

 

7. Offering of Securities; Restrictions on Transfer. (a) Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with
the Company and the Guarantors that (i) it will not solicit offers for, or offer
or sell, such Securities by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act and (ii) it will solicit offers for such Securities only
from, and will offer such Securities only to, persons that it reasonably
believes to be (A) in the case of offers inside the United States, QIBs and (B)
in the case of offers outside the United States, to persons other than U.S.
persons (“foreign purchasers,” which term shall include dealers or other
professional fiduciaries in the United States acting on a discretionary basis
for foreign beneficial owners (other than an estate or trust)) in reliance upon
Regulation S under the Securities Act that, in each case, in purchasing such
Securities are deemed to have represented and agreed as provided in the Final
Memorandum under the caption “Notice to Investors.”

 

-19-



--------------------------------------------------------------------------------

(b) Each Initial Purchaser, severally and not jointly, represents, warrants, and
agrees with respect to offers and sales outside the United States that:

 

(i) such Initial Purchaser understands that no action has been or will be taken
in any jurisdiction by the Company or any of the Guarantors that would permit a
public offering of the Securities, or possession or distribution of either
Memorandum or any other offering or publicity material relating to the
Securities, in any country or jurisdiction where action for that purpose is
required;

 

(ii) such Initial Purchaser will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Securities
or has in its possession or distributes either Memorandum or any such other
material, in all cases at its own expense;

 

(iii) neither the Securities nor the Guarantees have been registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Rule 144A
or Regulation S under the Securities Act or pursuant to another exemption from
the registration requirements of the Securities Act;

 

(iv) such Initial Purchaser has offered the Securities and will offer and sell
the Securities (A) as part of their distribution at any time and (B) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S or as otherwise
permitted in Section 7(a); accordingly, neither such Initial Purchaser, its
Affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities, and any such Initial Purchaser, its Affiliates and
any such persons have complied and will comply with the offering restrictions
requirement of Regulation S;

 

(v) such Initial Purchaser agrees that, at or prior to confirmation of sales of
the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Securities and the Guarantees covered hereby have not been registered under
the United States Securities Act of 1933 (the “Securities Act”) and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering and the final
closing date, except in either case in accordance with Regulation S (or Rule
144A if available) under the Securities Act. Terms used above have the meaning
given to them by Regulation S.”

 

Terms used in this Section 7(b) have the meanings given to them by Regulation S.

 

8. Indemnity and Contribution. (a) Each of the Company and the Guarantors
agrees, jointly and severally, to indemnify and hold harmless each Initial
Purchaser and each person, if any, who controls any Initial Purchaser within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, and each affiliate of any Initial Purchaser within the meaning of Rule 405
under the Securities Act, from and against any and all losses, claims, damages
and liabilities (including, without limitation, any legal or other expenses

 

-20-



--------------------------------------------------------------------------------

reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in either Memorandum (as amended or supplemented if the
Company or any of the Guarantors shall have furnished any amendments or
supplements thereto), or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through you expressly for use therein.

 

(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Guarantors, their directors, their officers and
each person, if any, who controls the Company and the Guarantors within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the foregoing indemnity from the Company and the
Guarantors to such Initial Purchaser, but only with reference to information
relating to such Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through you expressly for use in either Memorandum or any
amendments or supplements thereto.

 

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by Morgan Stanley & Co. Incorporated, in the case of
parties indemnified pursuant to Section 8(a), and by the Company, in the case of
parties indemnified pursuant to Section 8(b). The indemnifying party shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is

 

-21-



--------------------------------------------------------------------------------

entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

 

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchasers on the other hand from the
offering of the Securities or (ii) if the allocation provided by clause 8(d)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 8(d)(i) above
but also the relative fault of the Company and the Guarantors on the one hand
and of the Initial Purchasers on the other hand in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other hand in connection with the offering of the
Securities shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the Guarantors and the total discounts and
commissions received by the Initial Purchasers in respect thereof, bear to the
aggregate offering price of the Securities. The relative fault of the Company
and the Guarantors on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Guarantors or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder, and not
joint.

 

(e) The Company, the Guarantors and the Initial Purchasers agree that it would
not be just or equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 8(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in Section 8(d) shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, no Initial Purchaser shall be required to contribute any amount in
excess of the amount by which the total price at which the Securities resold by
it in the initial placement of such Securities were offered to investors exceeds
the

 

-22-



--------------------------------------------------------------------------------

amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

 

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company and the
Guarantors contained in this Agreement shall remain operative and in full force
and effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any Initial Purchaser, any person
controlling any Initial Purchaser or any affiliate of any Initial Purchaser or
on behalf of the Company or the Guarantors, their officers or directors or any
person controlling the Company or the Guarantors and (iii) acceptance of and
payment for any of the Securities.

 

9. Termination. This Agreement shall be subject to termination by notice given
by you to the Company and the Guarantors, if (a) after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on or by, as the case may be,
any of the New York Stock Exchange, the American Stock Exchange, the Nasdaq
National Market, the Chicago Board of Options Exchange, the Chicago Mercantile
Exchange or the Chicago Board of Trade, (ii) trading of any securities of the
Company or any Guarantor shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (vi) a
general moratorium on commercial banking activities in New York shall have been
declared by either Federal or New York State authorities or (v) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis that, in your judgment, is material and
adverse and (b) in the case of any of the events specified in clauses 9(a)(i)
through 9(a)(v), such event, singly or together with any other such event, makes
it, in your judgment, impracticable to market the Securities on the terms and in
the manner contemplated in the Final Memorandum.

 

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase the Securities that it or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of the Securities,
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase is not more than one-tenth of the aggregate principal
amount of the Securities, to be purchased on such date, the other Initial
Purchasers shall be obligated severally in the proportions that the principal
amount of the Securities set forth opposite their respective names in Schedule I
bears to the aggregate principal amount of the Securities set forth opposite the
names of all such non-defaulting Initial Purchasers, or in such other
proportions as you may specify, to purchase the Securities, which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on such date; provided that in no event shall the principal amount
of the Securities that any Initial Purchaser has agreed to purchase pursuant to
this Agreement be increased pursuant to this Section 10 by an amount in excess
of one-ninth of such principal amount of the Securities

 

-23-



--------------------------------------------------------------------------------

without the written consent of such Initial Purchaser. If, on the Closing Date,
any Initial Purchaser or Initial Purchasers shall fail or refuse to purchase the
Securities, which it or they have agreed to purchase hereunder on such date and
the aggregate principal amount of the Securities with respect to which such
default occurs is more than one-tenth of the aggregate principal amount of the
Securities to be purchased on such date, and arrangements satisfactory to you
and the Company for the purchase of such Securities are not made within 36 hours
after such default, this Agreement shall terminate without liability on the part
of any non-defaulting Initial Purchaser or of the Company or the Guarantors. In
any such case either you or the Company shall have the right to postpone the
Closing Date, but in no event for longer than seven days, in order that the
required changes, if any, in the Final Memorandum or in any other documents or
arrangements may be effected. Any action taken under this paragraph shall not
relieve any defaulting Initial Purchaser from liability in respect of any
default of such Initial Purchaser under this Agreement.

 

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company or any Guarantors
to comply with the terms or to fulfill any of the conditions of this Agreement,
or if for any reason the Company or any Guarantors shall be unable to perform
its obligations under this Agreement, the Company and the Guarantors will
reimburse the Initial Purchasers or such Initial Purchasers as have so
terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Initial Purchasers in connection with this Agreement
or the offering contemplated hereunder.

 

11. Notices. All notices and other communications under this Agreement shall be
in writing and mailed, delivered or sent by facsimile transmission to: if sent
to the Initial Purchasers, Morgan Stanley & Co. Incorporated, 1585 Broadway, New
York, New York 10036, attention: High Yield Capital Markets Syndicate Desk,
facsimile number (212) 761-0781 and if sent to the Company or any of the
Guarantors, to Time Warner Telecom Holdings Inc., attention: Mark Peters,
facsimile number (303) 566-1776.

 

12. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

 

-24-



--------------------------------------------------------------------------------

Very truly yours,

TIME WARNER TELECOM HOLDINGS INC.

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

TIME WARNER TELECOM INC.

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

TIME WARNER TELECOM HOLDINGS II LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

-25-



--------------------------------------------------------------------------------

TIME WARNER TELECOM GENERAL

PARTNERSHIP

By: Time Warner Telecom Holdings Inc., its

general partner

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF ILLINOIS LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF COLORADO LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF MINNESOTA LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

-26-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF SOUTH

CAROLINA LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF CALIFORNIA,

L.P.

By: Time Warner Telecom General Partnership, its

general partner

By: Time Warner Telecom Holdings Inc., its

general partner

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF FLORIDA, L.P.

By: Time Warner Telecom General Partnership, its

general partner

By: Time Warner Telecom Holdings Inc., its

general partner

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF GEORGIA, L.P.

By: Time Warner Telecom General Partnership, its

general partner

By: Time Warner Telecom Holdings Inc., its

general partner

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

-27-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF HAWAII, L.P.

By: Time Warner Telecom General Partnership, its general partner By: Time Warner
Telecom Holdings Inc., its
general partner

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF INDIANA, L.P.

By: Time Warner Telecom General Partnership, its general partner By: Time Warner
Telecom Holdings Inc., its
general partner

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF THE MID-SOUTH, LLC By: Time Warner Telecom Holdings Inc.,
its
sole member

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

-28-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF NEW JERSEY, L.P. By: Time Warner Telecom General
Partnership, its general partner By: Time Warner Telecom Holdings Inc., its
general partner

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM – N.Y., L.P. By: Time Warner Telecom General Partnership,
its general partner By: Time Warner Telecom Holdings Inc., its
general partner

By:   /S/    PAUL B. JONES

   

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF OHIO, LLC By: Time Warner Telecom Holdings Inc., its
sole member

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

-29-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF TEXAS, L.P. By: Time Warner Telecom Holdings Inc., its
general partner

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

TIME WARNER TELECOM OF WISCONSIN, L.P.

By: Time Warner Telecom General Partnership, its general partner By: Time Warner
Telecom Holdings Inc., its
general partner

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

TIME WARNER TELECOM OF NORTH CAROLINA, L.P. By: Time Warner Telecom General
Partnership, its general partner By: Time Warner Telecom Holdings Inc., its
general partner

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

-30-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF ARIZONA LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF IDAHO LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF NEVADA LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF NEW MEXICO LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

-31-



--------------------------------------------------------------------------------

TIME WARNER TELECOM OF OREGON LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF UTAH LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

TIME WARNER TELECOM OF WASHINGTON LLC

By: Time Warner Telecom Holdings Inc.,

its sole member

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

-32-



--------------------------------------------------------------------------------

TW TELECOM L.P. By: Time Warner Telecom Holdings Inc., its general partner

By:   /S/    PAUL B. JONES    

Name:

 

Paul B. Jones

   

Title:

 

Senior Vice President

General Counsel
& Regulatory Policy

 

-33-



--------------------------------------------------------------------------------

Accepted as of the date hereof

 

MORGAN STANLEY & CO. INCORPORATED

LEHMAN BROTHERS INC.

WACHOVIA CAPITAL MARKETS, LLC

 

Acting severally on behalf of themselves and

the several Initial Purchasers named in

Schedule I hereto.

 

By:

 

MORGAN STANLEY & CO. INCORPORATED

By:

 

/s/    DAVID SCHWARZBACH

   

Name: David Schwarzbach

   

Title:   Executive Director

 



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

--------------------------------------------------------------------------------

  

Principal Amount of

Securities to Be Purchased

--------------------------------------------------------------------------------

Morgan Stanley & Co. Incorporated

   $ 80,000,000

Lehman Brothers Inc.

   $ 80,000,000

Wachovia Capital Markets, LLC

   $ 40,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 200,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

SCHEDULE II

 

SUBSIDIARY GUARANTORS

 

TIME WARNER TELECOM HOLDINGS II LLC

TIME WARNER TELECOM GENERAL PARTNERSHIP

TIME WARNER TELECOM OF ILLINOIS LLC

TIME WARNER TELECOM OF COLORADO LLC

TIME WARNER TELECOM OF MINNESOTA LLC

TIME WARNER TELECOM OF SOUTH CAROLINA LLC

TIME WARNER TELECOM OF CALIFORNIA, L.P.

TIME WARNER TELECOM OF FLORIDA, L.P.

TIME WARNER TELECOM OF GEORGIA, L.P.

TIME WARNER TELECOM OF HAWAII, L.P.

TIME WARNER TELECOM OF INDIANA, L.P.

TIME WARNER TELECOM OF THE MID-SOUTH, LLC

TIME WARNER TELECOM OF NEW JERSEY, L.P.

TIME WARNER TELECOM – N.Y., L.P.

TIME WARNER TELECOM OF OHIO, LLC

TIME WARNER TELECOM OF TEXAS, L.P.

TIME WARNER TELECOM OF WISCONSIN, L.P.

TIME WARNER TELECOM OF NORTH CAROLINA, L.P.

TIME WARNER TELECOM OF ARIZONA LLC

TIME WARNER TELECOM OF IDAHO LLC

TIME WARNER TELECOM OF NEVADA LLC

TIME WARNER TELECOM OF NEW MEXICO LLC

TIME WARNER TELECOM OF OREGON LLC

TIME WARNER TELECOM OF UTAH LLC

TIME WARNER TELECOM OF WASHINGTON LLC

TW TELECOM L.P.

 